DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 08 September 2022.
Claims 1, 9, 15 have been amended. 
Claims 2, 10, 16 have been canceled.
Claims 1, 3-9, 11-15, 17-20 are currently pending and have been examined.
Claims 1, 3-9, 11-15, 17-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered and they are persuasive.  The rejection in the previous action is withdrawn. 
The claims integrate the abreact idea into a practical application because the claims disclose additional elements that work to adjust weights in a hidden layer of an artificial intelligence engine using a difference between a transaction location and a merchant location correspond to a merchant store number until the artificial intelligence engines identifies a centroid for the transaction location, wherein the centroid is within a threshold distance to the merchant location for a corresponding plurality of transactions of the retrieved and parsed transaction data. 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3-9, 11-15, 17-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using a difference between the transaction location and a merchant location corresponding to the merchant store number until the artificial intelligence engine identifies a centroid for the transaction location, wherein a position of the centroid is within a threshold distance to the merchant location for a corresponding plurality of transactions of the retrieved and parsed transaction data.  The word “difference” is not found in the Specification.  Therefore, Examiner is unclear whether difference refers to a specific mathematical equation, or how centroids are moved and what constitutes an acceptable difference, or what the “difference” means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 2013/0191213 A1) hereinafter Beck, in view of Tan, Pang-Ning et al. “Introduction to Data Mining (First Edition)” hereinafter Tan, in view of Hall et al. (US 9,202,178 A1) hereinafter Hall.
Claims 1, 10, 16
Beck discloses the following limitations:
 (Currently Amended) A computer-implemented method of determining merchant store numbers from electronic payment transaction data, the method comprising: retrieving transaction data for a plurality of electronic payment system transactions, the transaction data describing a plurality of electronic payment transactions between a payment network system and a merchant, the transaction data including a transaction location and a merchant store number; (see at least [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses transaction data, such as records or transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, store valued accounts, and the like, is processed to provide information for various sources, such as personalization/prioritation.  Beck discloses that the merchant location will be analyzed, as well as merchant number.).  
parsing the transaction data to identify the transaction location and the merchant store number; (see at least [0332] [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses the transaction data will be parsed to gather specific information, such as merchant location, merchant information (i.e., merchant number).).
iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using a difference between the transaction location and a merchant location corresponding to the merchant store number until the artificial intelligence engine identifies a centroid for the transaction location, wherein a position of the centroid is within a threshold distance to the merchant location for a corresponding plurality of transactions of the retrieved and parsed transaction data; (see at least [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses providing information based on transaction data.  The transaction data is analyzed by a system to cluster specific groups.  A cluster analysis can identity a set of clusters and thus cluster definitions (e.g., the locations of the centroids of the clusters.  Beck discloses that thresholds will be set.  Therefore,  threshold may be set to determine similar locations.).
 editing or flagging for editing the retrieved and parsed transaction data to include the merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and  (see at least [0457]-[0534] [0043] [0052] [0066] [0058] [0096] [0229] [0235] [0379] [0441].  Beck discloses providing information based on transaction data.  The transaction data is analyzed by a system to cluster specific groups.  A cluster analysis can identity a set of clusters and thus cluster definitions (e.g., the locations of the centroids of the clusters).  Beck discloses that threshold distances will be set.).
provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the merchant store number.  (see at least [0043] [0044] [0046] [0047] [0052] [0058] [0066] [0067] [0096] [0116] [0141] [0163] [0171] [0188] [[0217] [0222] [0235] [0236] [0251] [0279] [0361] [0429] [0457]-[0534].  Beck discloses transaction data, such as records or transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, store valued accounts, and the like, is processed to provide information for various sources, such as personalization/prioritation.  Beck discloses that a reward offer may be pushed to a user based on the location on the mobile device and the merchant location.).

Beck disclose the limitations shown above.  Beck fails to specifically disclose the analysis of the clusters and setting thresholds.
Yet, Tan discloses the following limitations:
parsing the transaction data to identify the transaction location and the merchant store number; (see at least Textbook pages 496-506; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters. Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance. A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using a difference between the transaction location and a merchant location corresponding to the merchant store number until the artificial intelligence engine identifies a centroid for the transaction location, (see at least Textbook pages 496-506; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters. Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
 wherein a position of the centroid is within a threshold distance to the merchant location for a corresponding plurality of transactions of the retrieved and parsed transaction data; (see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  Tan discloses that a threshold distance is set for which points may be included in the cluster. A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
editing or flagging for editing the retrieved and parsed transaction data to include the merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and(see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance).  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
 provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the merchant store number.  (see at least Textbook pages 496-506, 493, 527, 529, 530, 562; Slides 3, 26, 20, 36.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses removing outliers in either pre-processing or post-processing (i.e., clean data that is outside a threshold distance). Tan discloses that a threshold distance is set for which points may be included in the cluster.  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck to incorporate the teachings of Beck and specifically explain the k-means algorithm steps because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Beck/Tan disclose the limitations shown above.  Beck/Tan fail to specifically disclose adjusting one or more weights in a hidden layer of an artificial intelligence engine using a difference between the transaction location and the merchant location.
Thought, Hall discloses the following limitations:
iteratively adjusting one or more weights of a hidden layer of an artificial intelligence engine using a difference between the transaction location and a merchant location corresponding to the merchant store number until the artificial intelligence engine identifies a centroid for the transaction location, wherein a position of the centroid is within a threshold distance to the merchant location for a corresponding plurality of transactions of the retrieved and parsed transaction data; (see at least 17:1-20:61; 21:53-22:61; 7:29-8:29; abstract; 1:16-24.  Hall discloses observing each cluster to determine a weight that is used to adjust the new centroid location.  Hall discloses that the centroids will be adjusted based on the locations in the clusters.  Moreover, a threshold will also help determine a centroid location.). 
editing or flagging for editing the retrieved and parsed transaction data to include the merchant store number corresponding to the merchant location nearest the centroid, wherein the retrieved and parsed transaction data includes a transaction location within the threshold distance from the centroid; and (see at least 17:1-20:61; 21:53-22:61; 7:29-8:29; abstract.  Hall discloses adjusting the centroids location.). 
provisioning the retrieved and parsed transaction data to a rewards program with the merchant in response to editing the retrieved and parsed transaction data with the merchant store number when the position of the centroid is within the threshold distance of the merchant location corresponding to the merchant store number. (see at least 17:1-20:61; 21:53-22:61; 7:29-8:29; abstract.  Hall discloses eventually adjusting so that the centroids are within a threshold location distance.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan to incorporate the teachings of Hall and specifically disclose adjusting one or more weights in a hidden layer of an artificial intelligence engine using a difference between the transaction location and the merchant location because doing so allows the cluster of a dataset based on observation (see at least Hall abstract; 17:1-20:61). 

Claims 3, 11, 17
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses that k-means clustering analyzes the transaction data:
 (Original) The method of claim 1, wherein analyzing the retrieved and parsed transaction data includes k-means clustering of the retrieved and parsed transaction data.  (see at least Textbook pages 496-506; Slides 3, 26, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall and specifically disclose that k-means clustering analyzes the transaction data of Tan because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 4, 12, 18
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses a fixed number of clusters are determined:
 (Original) The method of claim 3, further comprising determining a fixed number of clusters within the transaction data.  (see at least Textbook pages 496-506; Slides 3, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm. Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the number of clusters must be specified. K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid; 4. Recompute the centroid of each cluster; 5. Recompute until centroids do not change.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically disclose that a fixed number of clusters are determined because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 5, 13, 19
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses assigning each cluster to a centroid:
 (Original) The method of claim 4, further comprising assigning each cluster of the fixed number of clusters to a centroid.   (see at least Textbook pages 496-506; Slides 12, 20.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point). A basic K-means algorithm: 1. Select K points as initial centroids; 2. Repeat; 3. Form K clusters by assigning each point to its closest centroid.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically disclose assigning each cluster to a centroid: because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 6
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses that a centroid includes a straight-line distance:
 (Original) The method of claim 5, wherein the centroid includes a minimum straight- line distance between a location for each transaction of the transaction data and the centroid.  (see at least Textbook pages 496-506; Slides 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses calculate an average distance between centroids.  The system prefers the distance to be close to a particular number.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically disclose that a centroid includes a straight-line distance because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 7
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses calculating a mean of the transaction data:
 (Original) The method of claim 6, further comprising calculating a mean of the transaction data for each cluster.  (see at least Textbook pages 496-506; Slide 21.  Tan discloses the centroid is the mean of the points in the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically disclose calculating a mean of the transaction data because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claim 8
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses assigning a mean of the transaction data for each cluster:
 (Original) The method of claim 7, further comprising assigning the mean of the transaction data for each cluster as a value for the centroid. (see at least Textbook pages 496-506; Slides 3, 26, 20, 36, 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the centroid is the mean of the points in the cluster.  Tan discloses determining the distance between centroids.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically discloses assigning a mean of the transaction data for each cluster because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Claims 14, 20
Beck/Tan/Hall disclose the limitations shown above.  Tan specifically discloses calculating a mean of the transaction data for each cluster:
 (Original) The system of claim 13, further comprising instructions to: calculate a mean of the transaction data for each cluster; and assign the mean of the transaction data for each cluster as a value for the centroid; wherein the centroid includes a minimum straight-line distance between a location for each transaction of the transaction data and the centroid. (see at least Textbook pages 496-506; Slides 3, 26, 20, 36, 21, 25, 102, 12, 2, 49, 54-58.  Tan discloses gathering a group of related documents for browsing and associating using a K-means algorithm.  Tan discloses to partition the data to form clusters.  Each cluster is associated with a centroid (a center point).  Tan discloses the centroid is the mean of the points in the cluster.  Tan discloses determining the distance between centroids.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the transaction data and clustering techniques of Beck/Tan/Hall to incorporate the teachings of Tan and specifically disclose calculating a mean of the transaction data for each cluster because doing so helps reduce the size of large data sets and allows the user to see correlations between data. (see at least Tan Slide 3, Textbook pages 496-506).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. (US 2020/0005192 A1) discloses machine learning engine for identification of related vertical groupings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691